Citation Nr: 0329067	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by dizzy spells.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an increased initial evaluation for 
residuals of a nasal fracture, currently evaluated as 
noncompensable.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from September and December 1998 rating decisions of 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was before the Board in 
June 2000 at which time it was remanded for additional 
development of the record.  The case was before the Board 
again in May 2003, at which time it was remanded to ensure 
due process.  The case has been returned to the Board for 
appellate consideration.

The issue of an increased initial evaluation for residuals of 
nasal fracture will be discussed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of a 
disability manifested by residuals of a head injury.

2.  The veteran does not currently have a diagnosis of 
tinnitus.

3.  The veteran does not currently have a disability 
manifested by dizzy spells. 

4.  The veteran does not currently have a diagnosis of a left 
wrist disability.

5.   The veteran does not currently have a diagnosis of a 
back disability.


CONCLUSIONS OF LAW

1.  A head injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.102 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.102 (2002).

3.  A disability manifested by dizzy spells was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2002).

4.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.102 (2002).

5.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.102 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran dated in 
June 2002 and July 2003, as well as a rating decision, 
statement of the case, and a supplemental statement of the 
case, informed the veteran of the evidence necessary to 
substantiate his claims for service connection as well as VA 
development activity.  As such, VA's duty to notify has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, in a statement dated in September 2003, the 
veteran's representative stated that all evidence for a final 
disposition had been submitted.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003)

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examinations.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  In fact, in a September 2003 Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative specifically stated that the veteran had no 
further evidence to submit.  The veteran had been apprised in 
July 2003 that he had one year to submit additional evidence.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Board notes that the RO tried on several 
occasions to obtain medical treatment records from Dr. Mary 
Franz (as the veteran claimed to have received medical 
treatment from her that was pertinent to his claims).  The 
RO's attempts had been unsuccessful due to an incorrect 
address.  The RO did eventually obtain the correct address 
for Dr. Franz and then in June and August 2002 letters, the 
veteran was requested to sign and return a new medical 
release form as the old one he provided had expired.  In the 
alternative, the veteran was notified that he could contact 
Dr. Franz and obtain the medical records himself.  The 
veteran did not respond to this request.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the veteran's claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that could be obtained.

Factual Background

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, treatment 
or diagnoses of a head injury, tinnitus, dizzy spells, left 
wrist disorder, or a back disorder.  In a March 1955 
treatment record, it was noted that the veteran had injured 
his left wrist while repairing a car engine.  The hood had 
fallen on his wrist.  He complained of pain and tenderness in 
the wrist area.  An x-ray of the left wrist was negative.  
The wrist was strapped.  Treatment records dated in 1956 and 
1957 show that the veteran was treated for headaches.  In a 
July 1956 hospital report, the veteran was admitted with 
complaints of pain in the lumbar region, predominately in the 
right.  It was noted that the veteran was experiencing spasms 
of the paraspinal muscles in the sacroiliac joint.  In a 
progress note dated in August 1956, the veteran was noted to 
be pain free while in bed with a slight ache in ambulation.  
There was much improvement and he was discharged in the 
morning.  The discharge examination was negative for any 
findings, treatment, or diagnoses of a head injury, tinnitus, 
dizzy spells, left wrist disorder or a back disorder.

The veteran underwent a VA examination of the spine in July 
1998.  He denied any problems with his back during his 
military service.  The diagnosis was normal examination.

The veteran underwent a VA general medical examination in 
July 1998 in which the examiner's diagnosis was a grossly 
normal exam.

The veteran underwent a VA examination of the cranial nerves 
in July 1998.  He stated that during service he was struck by 
a ladder in the back of his head on the right side of the 
occipital area and was examined at the base hospital.  He was 
given a bottle of aspirin and was told that he was going to 
have a headache for several days. He also reported that he 
has a history of tension type headaches for several years 
which are accompanied by dizzy spells.  He stated that he has 
occasional lower back pain.  Examination of the limbs 
revealed no focal weakness of the limbs.  The diagnoses were 
history of episodes of dizziness and episodes of flashing 
lights present for many years and not increasing, of unknown 
etiology; history of mild muscle tension type headaches, 
which were not incapacitating and which were not migraine 
headaches; and history of occasional lower back pain.

The veteran underwent a VA examination of the eyes in August 
1998.  He once again reported that he experienced a head 
injury in service and that following the injury he had 
headaches and dizzy spells.  The diagnoses were refractive 
error with best corrected distance acuity of 20/20 OD, 20/20 
-1 OS and good ocular health.

A VA CT scan of the head dated in August 1998 revealed no 
evidence of mass or bleeding.  The brain parenchyma and 
ventricular system were normal.

Following appellate review in June 2000, the Board remanded 
the case for further development of the evidence.  The RO was 
instructed to obtain all outstanding records of medical 
treatment pertaining to the veteran.  
  
A June 1998 hospital report from Saint Francis Hospital and 
Medical Center reveals that the veteran was diagnosed with 
left arm pain.  He was seen at the emergency room with a 
complaint of a dull aching sensation to the left forearm and 
left shoulder.  It was reported the pain had resolved on 
admission to the emergency room.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The requirements for entitlement to service connection for 
residuals of a head injury, tinnitus, a disability manifested 
by dizzy spells, a left wrist disability, and a back 
disability have not been met. The competent evidence of 
record does not demonstrate a current diagnosis of any of 
these claimed disorders. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

While the Board accepts the sincere belief of the veteran 
that he currently suffers from residuals of a head injury, 
tinnitus, dizzy spells, a left wrist disability, and a back 
disability all of which were incurred as a result of his 
active service, he is not competent to offer such opinions. 
Where, as in this case, the determinative issue involves a 
medical diagnosis, competent medical evidence is required. 
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions. 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-95 (1992).  The 
medical evidence of record is of greater probative weight and 
these records do not show that the veteran incurred chronic 
residuals of a head injury in service or that he suffers from 
tinnitus, or dizzy spells, or a left wrist or a back 
disability, as result of his service.  

The service medical records do not reveal any treatment or 
diagnosis of a head injury, tinnitus or dizzy spells.  The 
records do show that the veteran was seen on several 
occasions for complaints of headaches, however, there is no 
indication that such headaches were a chronic disability 
which arose from a head injury in service, or that the 
headaches were accompanied by dizzy spells.  Further, post-
service private medical treatment records and current VA 
examinations do not show that the veteran currently suffers 
from residuals of a head injury, tinnitus, or dizzy spells.  

With regard to the veteran's left wrist and back disability 
claims, the Board notes that the veteran's service medical 
records reveal complaints of low back pain and an injury to 
the left wrist.  The entrance and discharge examinations do 
not document a left wrist or back disability.  Following VA 
examinations in July 2002, the examiner noted entirely normal 
examinations.  Thus, the Board must conclude that a current 
left wrist disability and back disability have not been 
demonstrated.

The Board further notes that following the VA examination of 
the cranial nerves in July 1998, the examiner provided 
diagnoses of history of episodes of dizziness for many years 
of unknown etiology, and a history of occasional lower back 
pain.  The Board is not bound to accept medical conclusions 
which are based on a history supplied by the veteran and 
where the history is unsupported by the medical evidence, 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Board does 
not have to accept that portion of the diagnoses.  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The preponderance of the evidence is against the claims.  As 
such, the veteran's claims for service connection for 
residuals of a head injury, tinnitus, a disability manifested 
by dizzy spells, a left wrist disability and a back 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for tinnitus is denied.

Service connection for a disability manifested by dizzy 
spells is denied.

Service connection for a left wrist disability is denied.

Service connection for a back disability is denied.


REMAND

The veteran contends that his service-connected residuals of 
a nasal fracture are more disabling than currently evaluated.

Service connection for residuals of a nose fracture was 
granted in a September 1998 rating decision based on the 
veteran's service medical records.  During the course of the 
veteran's appeal, treatment records from Topeka Ear, Nose, 
and Throat Associates for the period April 1998 to September 
1999 were received and show that that the veteran has a 
markedly deviated and convoluted nasal septum with multiple 
mucosal contacts intranasally which were anesthetized.  The 
veteran has not been afforded a VA examination to determine 
the current nature and severity of the residuals of a nose 
fracture.  

Furthermore, as the veteran has appealed the initial rating 
assigned, VA must evaluate this disability based on all the 
evidence of record; and may assign separate ratings for 
separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and severity of the 
veteran's service-connected residuals of 
a nasal fracture. The claims folder 
should be made available to the examiner 
prior to the examination. The report of 
examination should include a detailed 
assessment of the severity of all 
manifestations of the veteran's nasal 
fracture.  A complete rationale for any 
opinion expressed by the examiner should 
be provided.

2.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
should readjudicate the issue on appeal, 
considering any newly submitted evidence.  
The RO must also take into consideration 
the applicability of staged ratings.  See 
Fenderson.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



